Citation Nr: 0015165	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  98-17 690A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a back disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel
INTRODUCTION

The appellant served on active duty for training from 
November 1973 to March 1974.  He also had subsequent service 
in the Army National Guard of Indiana.  

This appeal arises September 1997 and October 1997 rating 
actions of the San Juan, the Commonwealth of Puerto Rico, 
regional office (RO).  In those decisions, the RO denied the 
claim for service connection for a back disability.  


FINDINGS OF FACT

1.  The appellant has not submitted competent medical 
evidence that he became disabled during the June to July 1996 
period of active duty for training as a result of his low 
back injury which was incurred in the line of duty.  

2.  The appellant has not submitted competent medical 
evidence establishing that his currently diagnosed low back 
disability, defined as congenital spinal canal stenosis from 
mid-L3 down to mid-L5 as well as mild circumferential bulging 
disc of the L3-L4 and L4-L5 intervertebral discs, is 
associated with his in-service treatment for low back sprain 
and muscle spasm.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claimant who submits a claim for benefits to VA shall have 
the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his or her claim, and the claim must fail.  Epps v. Gober, 
126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).  

Specifically, a claimant must demonstrate three elements to 
establish that his or her service connection claim is well 
grounded.  First, there must be competent medical evidence of 
a current disability.  Second, the claimant must produce 
medical or, in some instances, lay evidence of an in-service 
incurrence or aggravation of a disease or injury.  Finally, 
the claimant must offer medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  Epps. v. Gober, 126 F.3d at 1468-1469.  See also 
Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, as set forth in 38 C.F.R. § 3.303(b) (1999).  
The chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition. See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  That evidence must be medical, unless it relates to 
a condition that the Court has indicated may be attested to 
by lay observation.  Ibid.  If the chronicity provision does 
not apply, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

Additionally, when a claim is based on a period of active 
duty for training (see 38 U.S.C.A. § 101(22)), there must be 
evidence that the individual concerned died or became 
disabled during the period of active duty for training as a 
result of a disease or injury incurred or aggravated in the 
line of duty.  Harris v. West, No. 99-53, slip op. at 2 (U.S. 
Vet. App. May 19, 2000), citing 38 U.S.C.A. §§ 101(2), 
101(24), 1110 and Mercado-Martinez v. West, 11 Vet.App. 415, 
419 (1998).  In the absence of such evidence, the period of 
active duty for training would not qualify as "active 
military, naval, or air service" and the claimant would not 
achieve veteran status for purposes of that claim.  Harris, 
at 2, citing §§ 101(2), 101(24), 1110 and Mercado-Martinez 
v. West, supra.  

Service records available in the present case indicate that, 
during a tour of active duty for training between June 23, 
1996 and July 7, 1996 (and, specifically between June 26th 
and 27th, 1996), the appellant sustained a low back sprain 
and muscle spasm after he loaded onto, and unloaded from, a 
truck boxes of rations, food, and kitchen equipment.  Later 
in 1996, appropriate military authority determined that the 
appellant's low back sprain and muscle spasm were incurred in 
the line of duty.  

Pertinent VA medical records dated from September 1996 to 
September 1997 reflect treatment for complaints of low back 
pain radiating to both legs.  According to the report of a 
September 1997 VA spine examination, magnetic resonance 
imaging of the appellant's lumbar spine, which was completed 
in January 1997, demonstrated congenital spinal canal 
stenosis from mid-L3 down to mid-L5 as well as mild 
circumferential bulging disc of the L3-L4 and L4-L5 
intervertebral discs.  

The Board acknowledges the appellant's contentions of 
continued low back symptomatology since the June 1996 low 
back injury.  Significantly, however, the claims folder does 
not contain competent medical evidence that the appellant 
became disabled during the June to July 1996 period of active 
duty for training as a result of the low back injury that was 
incurred in the line of duty.  Moreover, the claims folder 
contains no competent medical evidence that the appellant's 
currently diagnosed lumbar spine disability, defined as 
congenital spinal canal stenosis from mid-L3 down to mid-L5 
as well as mild circumferential bulging disc of the L3-L4 and 
L4-L5 intervertebral discs, is associated with his in-service 
treatment for low back sprain and muscle spasm.  The only 
evidence of such a nexus of record is the appellant's own lay 
statements.  Because the appellant is a layperson with no 
medical training or expertise, his assertions standing alone 
do not constitute competent medical evidence of a current low 
back disability associated with his service.  See Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-495 (1992).  

Thus, the appellant has not submitted competent medical 
evidence establishing that he became disabled during the June 
to July 1996 period of active duty for training as a result 
of the low back injury which was incurred in the line of 
duty.  Moreover, the claims folder contains no competent 
medical evidence of a nexus between the appellant's current 
low back disability and his service.  Therefore, his claim 
for service connection for a back disability must be denied 
on the basis that it is not well grounded.  See Harris 
v. West, No. 99-53, slip op. at 2 (U.S. Vet. App. May 19, 
2000).  The Board views its discussion in this decision as 
sufficient notification to the appellant of the elements 
necessary to render his claim well grounded and to explain to 
him the reason that his current attempt fails to meet the 
well-grounded requirements.  


ORDER

A well-grounded claim not having been submitted, service 
connection for a back disability is denied.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

